DETAILED ACTION
This communication is a first office action on the merits. Claims 1-16, as originally filed are currently pending and have been considered below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "42" and "43" have both been used to designate a ratchet strap as shown on page 5 lines 9 and 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device having at least one ratchet must be shown or the feature(s) canceled from the claim(s). There does not appear to be a figure that shows how a single ratchet wheel is configured on the device.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, lines 10-12 render the claim as indefinite. It is unclear how the spring operated pinching member and pawl are distinct structures. As best understood, the pawl (32) is the entire structure of which the spring operated pinching member (37) is one component of.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2008/0307618).
Regarding claim 1, discloses an apparatus comprising:
a drum assembly including:
an axle (12) having a slit (Fig. 2 as shown) disposed within an axle sidewall;
a pair of drum wheels (side portions of 20) correspondingly coupled to distal ends of said axle with said slit disposed between said pair of drum wheels (Fig. 1 as shown);
a pair of slots (203), one of said pair of slots disposed within each of said pair of drum wheels;

a pawl (22) having a pair of flanges (221), one of said pair of flanges correspondingly slidably engaged in one of said pair of slots disposed within each of said pair of drums, said pair of flanges of said pawl simultaneously slidably engageable between said at least two gear teeth of each of said pair of ratchets to selectively constrain rotation of said pair of ratchets (Fig. 1 as shown).

Regarding claim 2, Huang further discloses a ratchet strap having a first end removably disposed in said slit of said axle, a second end oppositely disposed from said first end, said second end extending away from said axle, and an elongate member between said first end and said second end, said elongate member wound around said axle sidewall of said axle (Paragraph 24, lines 2-3).

Regarding claim 15, Huang discloses an apparatus comprising:
a ratchet tensioner comprising:
an axle (12) rotatably mounted between a pair of drum wheels (side portions of 20);
at least one ratchet (13) having at least two gear teeth (131), said at least one ratchet fixedly mounted to said axle on an outward side of said pair of drum wheels (Fig. 1 as shown);

a spring operated pinching member in cooperative engagement with said pawl (as best understood this limitation describes the pawl being spring operated, pawl 22 is mounted elastically with element 23), said spring operated pinching member fixedly attached to said pair of drum wheels in parallel alignment with said axle (Fig. 1 as shown);
a first strap having a first end removably anchored to said axle, a second end oppositely disposed from said first end, and an elongate member between said first end and said second end, said elongate member of said first strap extendable in a first direction away from said axle (Paragraph 24, lines 2-3), and
a second strap, said second strap secured to a tether member (11) on a first end, said tether member coupled to said ratchet tensioner to introduce said second strap in a second direction opposite said first strap (Column 24, lines 2-3 describe a strap attached to cross bar 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 2 above, and further in view of Long et al. (US 2010/0199473).
Regarding claim 3, Huang further discloses a tether member (11) mounted between said pair of drums radially outward of said axle (Column 24, lines 2-3 describe a strap attached to cross bar 11 which is both located radially outward from said axle and is also between the side portions of 20 as visible in Fig. 1).
Huang fails to explicitly disclose wherein the tether member is removable.
Long et al. teaches wherein a tether member (12) is removable (Paragraph 39 last 4 lines describe wherein the member is attached with a nut) for the purpose of supporting a strap (Paragraph 39, lines 4-6). 
From this teaching of Long, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a removable tether member (e.g., a strap) in the event that the strap must be replaced due to breakage by use, where removing the strap may be performed by removing the nut to remove bar 12, to which the strap is supported.
Regarding claim 4, Huang further discloses a tether strap having a tether strap first end coupled to said tether member (Paragraph 24 lines 1-2).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang and Lu as applied to claim 4 above, and further in view of Lu (US 7,100,902).
Regarding claim 5, Huang discloses the invention except for a first fastener coupled to said tether strap second end.
Lu teaches a first fastener (121) coupled to a tether strap end (Fig. 1 as shown).
From this teaching of Lu, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a fastener for quick attachment of the tether without requiring the time consuming application of a knot.

Regarding claim 6, Lu further teaches wherein the first fastener comprises a first S-hook (Fig. 1 as shown).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 2 above, and further in view of Lu.
Regarding claim 7, Huang discloses the invention except for a second fastener coupled to said second end of said ratchet strap.
Lu teaches a fastener (6) coupled a second end of a ratchet strap (Fig. 1 as shown).
From this teaching of Lu, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a fastener for quick attachment of the strap without requiring the time consuming application of a knot.

.

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The allowability of claim 16 cannot be determined in light of the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677